DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are generally persuasive in light of the most recent response and amendments made after non-final rejection.  In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations, the combination of all claim 9 element limitations, or the combination of all claim 10 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein the second image generator is adapted to deflect, on at least 50% of its surface, at least 90% of the light passed by it, by maximally 10°, switching the first image generator on to start the first operating mode for the viewing mode with the restricted viewing angle, wherein the second image generator is switched to be transparent and, due to its limited scattering properties, scatters only a negligible portion of the light originating from the first image generator when it passes the second image generator, so that the restricted viewing angle is retained, switching at least the second image generator on to start the second operating mode for the viewing mode with the unrestricted viewing angle.  In addition, in regard to claim 9 the prior art of record at least does not expressly teach the concept of wherein the second image generator is adapted to deflect, on at least 50% of its surface, at least 90% of the light passed by the second image generator, by maximally 10°, wherein, due to limited scattering properties of the second image generator, only a negligible portion of the light originating from the first image generator is scattered when it passes the second image generator, so that the first viewing angle for the first image content is retained.  Moreover, in regard to claim 10 the prior art of record at least does not expressly teach the concept of wherein the second image generator is adapted to deflect, on at least 50% of its surface, at least 90% of the light passed by the second image generator, by maximally 10°; wherein the first image generator for the first operating mode for the first viewing mode with the restricted viewing angle is configured to be switched on for the viewing mode with the restricted viewing angle, and wherein the second image generator is configured to be switched to a transparent state when the first image generator is switched on for the first viewing mode with the restricted viewing angle and, due to limited scattering properties of the second image generator, scatters only a negligible-portion of the light originating from the first image generator when the light originating from the first image generator passes the second image generator, so that the restricted viewing angle is retained, and wherein the second image generator is configured such that at least the second image generator is switched on to start the second operating mode for the viewing mode with the unrestricted viewing angle.  Therefore, independent claims 1, 9, and 10 contain allowable subject matter and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621